IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-20810
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOHN DAVID BOYD,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-88-CR-14-03
                        - - - - - - - - - -
                          October 29, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     John David Boyd appeals, #46448-079, the denial of his 18

U.S.C. § 3582(c)(2) motion for modification of his sentence.    We

have reviewed the record, appellant’s brief, and the district

court's opinion, and we find no abuse of discretion.   United

States v. Pardue, 36 F.3d 429, 430 (5th Cir. 1994), cert. denied,

115 S. Ct. 1969 (1995).   Accordingly, we affirm for the reasons

given by the district court.   United States v. Boyd, No. H-88-14-

03 (Aug. 16, 1995).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
             No.
            - 2 -

AFFIRMED.